Citation Nr: 0824254	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease (DDD) of the 
lumbar spine. 

2.  Entitlement to service connection for bilateral foot 
fungus.

3.  Entitlement to service connection for right great toenail 
fungus.  

4.  Entitlement to service connection for a right foot 
disorder, to include heel spurs and plantar fasciitis.

5.  Entitlement to service connection for a left foot 
disorder, to include heel spurs and plantar fasciitis.

6.  Entitlement to service connection for an eye disorder.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975 and from March 1976 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee denied the benefits sought on appeal.  

The veteran requested a Board videoconference hearing at the 
time he submitted his substantive appeal in May 2006.  
However, correspondence dated in November 2006 documented the 
veteran's request that his hearing be canceled.  Accordingly, 
the veteran's request for a Board videoconference hearing is 
considered to be withdrawn.  See 38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

1.  Lumbar spine symptomatology was not shown for many years 
after service separation.  The current low back disorder is 
unrelated to active duty service.

2.  There is no competent evidence of a current diagnosis of 
bilateral foot fungus.  

3.  There is no competent evidence of a current diagnosis of 
right great toenail fungus.  

4.  Right heel spurs and plantar fasciitis were not shown for 
many years after service discharge.  The current right foot 
disorder is unrelated to active duty service.  

5.  Left heel spurs and plantar fasciitis were not shown for 
many years after service separation.  The current left foot 
disorder is unrelated to active duty service.

6.  Presbyopia was not shown for many years after service 
separation.  The current eye disorder is unrelated to active 
duty service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).  

2.  Bilateral foot fungus was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Right great toenail fungus was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).   

4.  A right foot disorder, to include heel spurs and plantar 
fasciitis, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  A left foot disorder, to include heel spurs and plantar 
fasciitis, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

6.  An eye disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service treatment records 
and VA treatment records.  Further, the veteran submitted 
additional records, written statements, and Internet 
articles.  In November 2004, he underwent a VA examination, 
at which time he was given the opportunity to discuss his 
physical complaints.  The absence of diagnoses of bilateral 
foot fungus and right great toenail fungus, as well as the 
lack of competent evidence of a nexus between the diagnosed 
low back disorder, bilateral heel spurs and plantar 
fasciitis, and eye disorders and the veteran's service negate 
the need for any further VA examinations.  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, to include arthritis, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The veteran prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

        A.  Low Back Disorder

The veteran contends that his low back condition is related 
to his period of active service.  In his September 2004 claim 
for service connection, he indicated that his condition had 
its onset on March 11, 1976, and that he received treatment 
for the condition from March 1976 until September 2004.  
However, review of his service treatment records do not 
reveal any evidence of, complaint of, treatment for, or 
diagnosis of a back disorder.  Significantly, a June 1984 
examination indicated that his spine and musculoskeletal 
system were within normal limits.  

Moreover, post-service medical records do not reveal 
complaints of, treatment for, or diagnoses of a back disorder 
for many years after service.  The veteran was not noted to 
have mild disc degenerative changes at L3-4 and L5-S1 until 
radiology tests were conducted in 2004.  The veteran was 
afforded a VA examination in November 2004, in which the 
examiner diagnosed him with mild spondylotic changes and 
chronic lower back pain, but noted that there was no evidence 
or history of any previous significant trauma or injury.  

This evidence does not support the theory of continuity of 
symptomatology since service.  The Board places great 
probative value on the absence of complaints or treatment for 
this disorder in the years between his separation from 
service in 1984 and his first complaints of a back condition 
in 2004.  The multi-year gap, in the absence of confirmatory 
evidence showing continuity of such symptoms, does not 
support the theory that he has experienced lumbar spine 
problems since active duty.  As such, the probative evidence 
is against the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Service connection may also be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  However, no treating or examining physician has 
established a medical nexus between the veteran's current 
lower back disorder and active duty.  As the preponderance of 
the evidence is against the veteran's low back claim, service 
connection for this disorder is denied.  

        B.  Bilateral Foot Fungus And Right Great Toenail Fungus

A claim for service connection requires evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although in the present case the veteran was treated 
during service for a foot rash (diagnosed as possible 
"athlete feet") in November 1978 and onychomycosis of the 
right great toe in 1984 (leading to removal of the right 
great toe nail), there is no medical evidence of current 
bilateral foot or right great toe fungus.  As such, service 
connection for bilateral foot fungus and great toenail fungus 
is denied.  

        C.  Bilateral Foot Disorder, To Include Heel Spurs And 
Plantar Fasciitis

The veteran contends that his bilateral foot disorders are 
related to his period of active service.  In his September 
2004 claim for service connection, he indicated that his 
conditions had their onset on March 11, 1976, and that he 
received treatment for the conditions from March 1976 until 
September 2004.  However, review of his service treatment 
records do not reveal any evidence of, complaint of, 
treatment for, or diagnosis of a foot disorder other than a 
rash and onychomycosis of the right great toe.  
Significantly, a June 1984 examination indicated that his 
feet were within normal limits.  

Moreover, post-service medical records do not reveal 
complaints of, treatment for, or diagnoses of a foot disorder 
for many years after service.  The veteran was not noted to 
experience from bilateral heel pain until a November 2004 VA 
examination, in which he was found to have plantar calcaneal 
spurs.  However, the examiner noted that there was no 
evidence or history of any previous significant trauma or 
injury.  

When the veteran was treated for retrocalcaneal pain in March 
2005, he denied any history of an injury.  In the following 
month, he was treated for plantar fasciitis.  

This evidence does not support the theory of continuity of 
symptomatology since service.  The Board places great 
probative value on the absence of complaints or treatment for 
this disorder in the years between his separation from 
service in 1984 and his first complaints of a bilateral foot 
condition in 2004.  The multi-year gap, in the absence of 
confirmatory evidence showing continuity of such symptoms, 
does not support the theory that he has experienced foot 
problems since active duty.  As such, the probative evidence 
is against the claim based on continuity of symptomatology.  
See Maxson, 230 F.3d at 1333 (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense, 1 Vet. App. at 
356 (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  However, no treating or examining physician has 
established a medical nexus between the veteran's current 
foot problems and active duty.  Although VA treatment records 
indicate diagnosis and treatment for plantar fasciitis and 
heel spurs, there is no medical opinion linking these 
conditions to service.

        D.  Eye Disorder

The veteran contends that his eye disorder (characterized as 
"weld burn") is related to his period of active service.  
In his September 2004 claim for service connection, he 
indicated that his condition had its onset on May 3, 1982, 
and that he received treatment for the condition from May 
1982 until September 2004.  Service treatment records reveal 
that he complained of his eyes feeling tired after working in 
September 1983.  In December 1983, he was diagnosed with 
anisocoria, a condition characterized by an unequal size of 
the pupils.  However, a June 1984 examination indicated that 
his eyes were within normal limits and that his bilateral 
distant vision was 20/20.

Moreover, post-service medical records do not reveal 
complaints of, treatment for, or diagnoses of an eye disorder 
for many years after service.  The veteran was afforded an 
eye examination in September 2005 in which the examiner 
diagnosed him with presbyopia, noting that his eye health was 
normal.  The examiner's impression of an old corneal scar in 
the veteran's left eye located off the visual axis and 
notation of the veteran's positive history of an eye injury 
do not specifically associate a current eye disorder with 
service.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006);  see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  VA's General Counsel, 
however, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service.  
See VAOPGCPREC 82-90 [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].  In the 
current case, based upon the June 1984 examination in which 
the veteran is found to have normal vision, the Board finds 
that there was no increase in symptomatology during the 
veteran's active duty service.  Without an increase in 
symptomatology, there can be no finding of aggravation of any 
pre-existing congenital eye disorder.  

This evidence does not support the theory of continuity of 
symptomatology since service.  The Board places great 
probative value on the absence of complaints or treatment for 
any eye disorder in the years between his separation from 
service in 1984 and his diagnosis of presbyopia in 2005.  The 
multi-year gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
theory that he has experienced eye problems since active 
duty.  As such, the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson, 230 F.3d 
at 1333 (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense, 1 Vet. App. at 356 (affirming Board's denial 
of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  However, no treating or examining physician has 
established a medical nexus between the veteran's current eye 
problems and active duty.

        E.  Competency Of Evidence

In addition, the Board has considered the veteran's 
statements asserting a relationship between his various 
diagnosed disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Furthermore, the Board finds the veteran's April 2005 
statement alleging that his treating physicians informed him 
that his current conditions were as likely as not related to 
his service to be of very limited probative weight.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), the "connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Given the lack of chronic back, foot, and eye disorders in 
service, the absence of pertinent identified symptomatology 
for several years after discharge, the absence of medical 
nexus between such current complaints and active duty, as 
well as the lack of competent evidence of diagnoses of 
bilateral foot fungus and right great toenail fungus, the 
Board finds that equipoise is not shown and that the benefit 
of the doubt rule does not apply.  As the weight of evidence 
is against the veteran's claims, the Board is unable to grant 
the benefits sought.


ORDER

Service connection for a low back disorder, to include DDD of 
the lumbar spine, is denied.

Service connection for bilateral foot fungus is denied.

Service connection for great toenail fungus is denied.

Service connection for a right foot disorder, to include heel 
spurs and plantar fasciitis, is denied.

Service connection for a left foot disorder, to include heel 
spurs and plantar fasciitis, is denied.

Service connection for an eye disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


